DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over YI et al PG PUB 2021/0274535 in view of Bergstrom et al PG PUB 2015/0296522.
Re Claims 1, 8, 15, YI et al teaches a MAC CE command (a secondary cell activation command) an octet indicating identifier of Scells (a first secondary cell, a second secondary cell) to be activated [0544-0547]; the wireless device (a one processor, memory storing instruction) receiving the MAC CE command performs activation of the Scells based on the MAC CE command.  YI et al teaches in figure 17B, a MAC CE format that includes octets used by the base station to configure the wireless device to selectively activate/deactivate one or more Scells [0268-0273].  In particular, YI et al teaches the Scells are activate or deactivate based on the Scell index (first or second Scell) and a bit set to one or zero (a first and second bit) to indicate whether the Scell is activated or not [0268].  YI et al teaches when the Scell is activated, the Scell performs SRS transmission on the Scell [0189 0272] and when the Scell is deactivated, Scell does not perform SRS transmission, reporting, UL-SCH etc.  
YI et al further teaches the fails to explicitly teach “secondary cell activation command indicates activation of a first reference…of the first secondary cell; secondary cell activation command indicates activation of no reference…of the second secondary cell;”.  
However, Bergstrom et al teaches the base station can control via MAC CE to selectively activate/deactivate CSI reporting individually identified one or more Scells [0019 0050].  One skilled in the art would have been motivated to have selectively activated the CSI-SI reporting in the MAC CE command of YI et al to provide fast termination of uplink signaling instead of waiting for the UE to receive and respond to RRC signaling from the base station [See 0017 of Bergstrom et al].  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 2, 9, 16, YI et al teaches the MAC-CE includes the Scell activation command.
Re Claims 3, 10, 17, YI et al teaches figure 4B a MAC subheader that includes a LCID (a first logical channel identifier) that is associated with the MAC-CE Scell activation [0133-01344].
Re Claims 4, 11, 18, Bergstrom et al teaches figure 2, a MAC CE (the secondary cell activation command) includes a bitmap with logical values (a field with a value) set of index locations (an identifier) corresponding to the configured Scells whereby a SRS/CQI configuration (a reference signal configuration) is associated with thereof [0039 0045]. 
Re Claims 5, 12, 19, Bergstrom et al teaches in figure 2 the activation of the SRC (the first reference signal) is activated based on the value of the bitmap (the field).
Re Claims 6, 13, 20, Bergstrom et al teaches the SRS/CQI configuration indicates radio resources for receiving CSI-SI (the first reference signal) [0045 0070].
Re Claims 7, 14, YI et al in view of Bergstrom et al, MAC CE command would have included the activated Scell associated with the activated reference signal to performing measuring at the wireless device.
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Re Claims 1-20, Applicant argues YI et al in view of Bergstrom does not teach the activation of the CSI reference signal for secondary cell activation and further argues that the activation of the SRS by the MAC CE is different from activation of a reference for secondary Scell activation.
Examiner disagrees.
YI et al teaches a base station performs activation or deactivation of one or more Scells based on the MAC CE format, See figure 17B [0268].  The MAC CE format includes a bit to indicate whether the Scell is activated or deactivated.  YI et al further teaches when the Scell is activated, the Scell perform SRS transmission and when the Scell is deactivated or in dormant state, the Scell does not perform SRS transmission [0272].  
What is not explicitly taught in YI et al can be found in Bergstrom.  Bergstrom teaches a MAC CE can include a bit value for each of one more Scells configured for the mobile to selectively activating the SRS transmission [0018 0019].  By combining the teachings, based on MAC CE in YI et al, the activated or deactivated one or more configured Scell, the MAC CE of Bergstrom would have activated or deactivated the SRS transmission (the reference) based on the Scell activation in YI e al.
Hence, the activation of a reference signal such as the SRS is based on whether the Scell is activated or not.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472